Citation Nr: 1039566	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  09-02 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
mitral insufficiency with left ventricular hypertrophy, to 
include whether a reduction from a 60 percent rating to a 30 
percent rating, from November 1, 2008, was proper.

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to July 1988.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision in July 2008 that implemented a 
decrease in the rating from 60 percent to 30 percent for mitral 
insufficiency with left ventricular hypertrophy, effective on 
November 1, 2008.  The Veteran contends that he is entitled to at 
least a 60 percent rating.

The TDIU issue has not been adjudicated or otherwise developed 
for appeal; however, as it is raised by the record and part and 
parcel of the increased rating claim also being remanded herein, 
the Board must remand the TDIU issue.  See Rice v. Shinseki, 22 
Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. 
Cir. 2001).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that his service-connected mitral 
insufficiency with left ventricular hypertrophy is improperly 
rated.  His representative has pointed out that the report of the 
Veteran's VA examination in July 2009 refers to a stress 
echocardiogram and Bruce protocol performed by the Veteran's 
private cardiologist, P.C., M.D., on March 12, 2009 that are not 
contained in the claims folder.  These studies must be obtained.

Additionally, during his June 2009 RO hearing, the Veteran argued 
that he could not maintain substantially gainful employment 
because of his service-connected mitral insufficiency with left 
ventricular hypertrophy.  Entitlement to a TDIU is raised where a 
Veteran: (1) submits evidence of a medical disability; (2) makes 
a claim for the highest rating possible; and (3) submits evidence 
of unemployability.  Roberson, 251 F.3d at 1378; Jackson v. 
Shinseki, 587 F.3d 1106 (2009) (holding that an inferred claim 
for a TDIU is raised as part of an increased rating claim only 
when the Roberson requirements are met).

A TDIU is granted where a Veteran's service connected 
disabilities are rated less than total, but they prevent him from 
obtaining or maintaining all gainful employment for which his 
education and occupational experience would otherwise qualify 
him.  38 C.F.R. § 4.16(a).

Given the evidence of a medical disability, the Veteran's claim 
for the highest rating possible, and the evidence of 
unemployability, the record raises a claim for a TDIU under 
Roberson.  Future adjudication of the Veteran's claim should 
include the issue of TDIU, in accordance with Rice.

In the case of a claim for a TDIU, the duty to assist requires 
that VA obtain an examination that includes an opinion on what 
effect the appellant's service-connected disability has on his 
ability to work.  Friscia v. Brown, 7 Vet. App. 294 (1994).  The 
VA examinations conducted to date did not address the question.

Furthermore, the Veteran does not currently meet the percentage 
requirements for a TDIU under 38 C.F.R. § 4.16(a) (2010).  VA 
policy is to grant a TDIU in all cases where service connected 
disabilities preclude gainful employment, regardless of the 
percentage evaluations.  38 C.F.R. § 4.16(b).  However, the Board 
is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 
4.16(b) in the first instance without ensuring that the claim is 
referred to VA's Director of Compensation and Pension (C&P) for 
consideration of an extraschedular rating under 38 C.F.R. § 
4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).


Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his 
representative appropriate notice with 
respect to the TDIU claim.

2.  Obtain pertinent VA and private medical 
records regarding treatment for a heart 
condition that are not already on file, and 
associate them with the claims file.  
Specifically, obtain and associate with the 
claims file a copy of the March 12, 2009 
stress echocardiogram and Bruce protocol 
performed by the Veteran's private 
cardiologist, P.C., M.D., as described in the 
July 2009 VA examination report.  

3.  Schedule the Veteran for appropriate VA 
cardiac examination(s) to determine the 
current level of severity of the Veteran's 
service-connected mitral insufficiency with 
left ventricular hypertrophy.  All required 
testing, including METs testing should be 
performed, except when medically 
contraindicated or if the left ventricular 
ejection fraction is 50 percent or less, or 
if there is chronic congestive heart failure 
or there has been one episode of congestive 
heart failure within the past year.  38 
C.F.R. § 4.100.  If testing cannot be done, 
the examiner should so state and then provide 
an estimated METs level.  A full and complete 
rationale for all opinions, including the 
METs level, is required.  The examiner should 
specify what level of activity warrants the 
assignment of the estimated METs level.  

The claims file must be made available to the 
examiner for review in conjunction with the 
examination.  Any other indicated 
evaluations, studies, and tests deemed to be 
necessary by the examiner should be 
accomplished.

The examiner should describe the effects, if 
any, of the service-connected mitral 
insufficiency with left ventricular 
hypertrophy on the Veteran's ability to work 
and provide an opinion as to whether it is at 
least as likely as not that the Veteran is 
unable to secure and follow a substantially 
gainful occupation by reason of his service-
connected disabilities.

A complete rationale should be provided for 
all opinions expressed.

4.  If it is found that the Veteran's 
service-connected mitral insufficiency with 
left ventricular hypertrophy precludes 
gainful employment, the AMC/RO should refer 
the case to VA's Director of C&P for 
consideration of entitlement to a TDIU under 
the provisions of 38 C.F.R. § 4.16(b).

5.  Thereafter, readjudicate the issues on 
appeal, to include the issue of entitlement 
to TDIU, with application of all appropriate 
laws and regulations and consideration of any 
additional information obtained.  If any 
benefit sought on appeal remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


